—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered January 7, 2000, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the trial court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371) is without merit. The trial court providently exercised its discretion in permitting inquiry into two of the defendant’s five prior convictions, and in allowing questioning as to the underlying facts of one of those two convictions. The trial court’s ruling struck an appropriate balance between the probative value of the defendant’s prior crimes on the issue of his credibility and the possible prejudice to him (see, People v Searpulla, 238 AD2d 359; People v Overton, 192 AD2d 624). The mere fact that the two prior convictions into which inquiry was permitted were similar in nature to the instant offenses did not warrant their preclusion. The fact that a defendant may specialize in one type of criminal activity does not shield him from impeachment (see, People v Pavao, 59 NY2d 282; People v Sokolov, 245 AD2d 317).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*238The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Ford, 66 NY2d 428; People v Hojas, 271 AD2d 547). Altman, J. P., Friedmann, Schmidt and Adams, JJ., concur.